Motion Granted; Order filed November 10, 2022




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-22-00473-CV
                                 ____________

 PRIORITY ARTIFICIAL LIFT SERVICES, LLC AND EP ENERGY E&P
                    COMPANY, L.P., Appellants

                                       V.

                       MICHAEL CHILES, Appellee


                  On Appeal from the 281st District Court
                          Harris County, Texas
                    Trial Court Cause No. 2016-13626

                                   ORDER

     The parties have filed an agreed motion to enter a briefing schedule. The
motion is GRANTED. We order:

        • The opening brief of Priority Artificial Lift Services is due November
          30, 2022, with a word limit of 15,000;
        • The opening brief of EP Energy E&P Company is due November 30,
          2022, with a word limit of 15,000;
        • Chiles’ response to Priority Artificial Lift Services and cross-appellant
            brief is due December 30, 2022, with a word limit of 18,000;
         • Chiles’ response to EP Energy E&P and cross-appellant brief is due
           December 30, 2022, with a word limit of 18,000;
         • Priority Artificial Lift Services’ combined reply brief and response to
           cross-points is due January 19, 2023, with a word limit of 10,500;
         • EP Energy E&P Company’s combined reply brief and response to
           cross-points is due January 19, 2023, with a word limit of 10,500;
         • Chiles’ reply brief against Priority Artificial Lift Services is due
           February 8, 2023, with a word limit of 3,000; and
         • Chiles’ reply brief against EP Energy E&P Company is due February
           8, 2023, with a word limit of 3,000.


                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.